NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0114-20

SCHAFER FISHERIES, INC.,

          Plaintiff-Respondent,

v.

CHRISTOPHER RICHARD
ZAWISNY, individually
trading as CRACOVIA, INC.,

          Defendant-Appellant.


                   Submitted December 2, 2021 – Decided December 20, 2021

                   Before Judges Alvarez and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Docket No. L-1931-12.

                   Mario Apuzzo, attorney for appellant.

                   Ragan & Ragan, attorneys for respondent (W. Peter
                   Ragan, Sr., on the brief).

PER CURIAM
      The parties to the appeal have settled the issues between them.       In

accordance with the stipulation they have filed, the appeal is dismissed with

prejudice and without costs.




                                                                       A-0114-20
                                     2